
	

114 HR 1938 IH: Inspectors General Transparency Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1938
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Kind (for himself, Mr. Ribble, Mr. Ryan of Wisconsin, Mr. Pocan, Ms. Moore, Mr. Sensenbrenner, Mr. Grothman, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend the Inspector General Act of 1978 to increase transparency of the Inspectors General, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Inspectors General Transparency Act of 2015. 2.Duty to submit and make available to the public work productSection 4 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
			
				(e)
 (1)Whenever an Inspector General, in carrying out the duties and responsibilities established under this Act, issues a work product the Inspector General shall—
 (A)submit the work product to— (i)the head of each establishment reviewed in the work product;
 (ii)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate;
 (iii)the Committee on Oversight and Government Reform and the Committee on Appropriations of the House of Representatives;
 (iv)the congressional committees of jurisdiction; (v)if the work product was initiated upon request by an individual or entity other than the Inspector General, that individual or entity; and
 (vi)any Member of Congress upon request; and (B)not later than 3 days after the work product is submitted in final form to the head of the establishment, post the work product on the website of the Office of Inspector General.
 (2)Nothing in this subsection shall be construed to authorize the public disclosure of information that is specifically prohibited from disclosure by any other provision of law..
		
